The district court has broad discretion in deciding whether to
                set aside a default judgment, and its determination will be affirmed
                absent a clear abuse of that discretion. Kahn v. Orme, 108 Nev. 510, 513,
                835 P.2d 790, 792 (1992). Under NRCP 60(b)(1), the district court may
                provide relief on grounds of mistake, inadvertence, surprise, or excusable
                neglect. Kahn, 108 Nev. at 513, 835 P.2d at 792. In determining whether
                relief is appropriate, the court must consider whether (1) there has been a
                prompt application to remove the judgment, (2) the moving party did not
                intend to delay the proceedings, (3) the moving party lacked knowledge of
                procedural requirements, and (4) the moving party acted in good faith.   Id.
                at 513, 835 P.2d at 792-93. The moving party bears the burden of
                establishing the grounds for relief. Id. at 513-14, 835 P.2d at 793.
                            Appellant argues that his delay constituted excusable neglect,
                as, when he received service of the action, he was incarcerated in the "Fish
                Tank" at Northern Nevada Correctional Center and was unable to receive
                legal assistance until after mid-October 2011. Appellant further argues
                that the district court erred in not appointing a legal representative, not
                allowing appellant to attend the prove-up hearing, and not granting
                appellant an opportunity to review the evidence against him. 2 The district




                ...continued
                motion to set aside the default judgment, see Foster v. Dingwall, 126 Nev.
228 P.3d 453, 455 (2010) (providing that the district court has
                jurisdiction to deny an NRCP 60(b) motion when an appeal of the
                judgment is pending), we do not further address that issue as the district
                court denied appellant's requested relief on the merits in its other order
                entered on October 17, 2012.

                            2 Appellant'sargument regarding clerical error in his
                codefendant's mailing address is not relevant to this appeal, and
                accordingly, his argument under NRCP 60(a) does not warrant reversal.
                Cf. Salman v. Newell, 110 Nev. 1333, 1336, 885 P.2d 607, 608 (1994)
SUPREME COURT
           OF                                                continued on next page...
     NEVADA
                                                  2
VD) 1947
                court considered the Kahn factors in its order and concluded that
                excusable neglect was not present. Id. at 513-14, 835 P.2d at 792-93. The
                court noted that appellant admitted to being properly served; had ample
                time to file any type of pleading in response to this suit, even considering
                receiving service while in the "Fish Tank"; and did not attend the prove-up
                hearing despite having notice of it. Having considered the record and
                appellant's arguments, we conclude that the district court was within its
                discretion in determining that appellant did not establish that any neglect
                was excusable. See Tahoe Village Realty v. DeSmet, 95 Nev. 131, 134, 590
P.2d 1158, 1160 (1979) (recognizing that although failure to file an answer
                "may suggest neglect, the district court was not bound to declare it
                excusable"), abrogated on other grounds by Ace Truck & Equip. Rentals v.
                Kahn, 103 Nev. 503, 746 P.2d 132 (1987), abrogated on other grounds by
                Bongiovi v. Sullivan, 122 Nev. 556, 138 P.3d 433 (2006). Accordingly, we
                            ORDER the judgment of the district court AFFIRMED. 3



                                             A
                                        Hardesty
                                                -4-1   cee-s-Ri      , J.




                Douglas                                     Cherry




                ...continued
                (noting that an individual may represent himself, but not another person,
                before the court).

                            3 Having considered appellant's other arguments, we conclude
                that they lack merit and do not warrant reversal.
SUPREME COURT
       OF
    NEVADA
                                                        3
(0 1947A    e
                   cc:   Second Judicial District Court Dept. 10
                         Lamont Howard
                         Kathleen A. Sigurdson
                         Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                        4
(0) 19474    ceD